Citation Nr: 0109386	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-10 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee chondromalacia of the patella.  

2.  Entitlement to a compensable rating for right knee 
chondromalacia of the patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to June 
1996.  This case comes to the Board of Veterans' Appeals 
(Board) from a March 1997 RO decision which granted service 
connection for bilateral chondromalacia of the patella and 
assigned a 10 percent rating for the left knee and a 
noncompensable rating for the right knee.  The veteran 
appeals for higher ratings.  He was scheduled to appear for a 
hearing at the RO before a member of the Board in August 1999 
but he failed to appear for the hearing.  In December 1999, 
the Board remanded the case to the RO for additional 
development. 


FINDINGS OF FACT

1.  The veteran's service-connected left knee chondromalacia 
of the patella is manifested by limited range of motion (-10 
degrees of extension and 100 degrees of flexion).  Left knee 
range of motion is further reduced by pain on motion, 
including during use and flare-ups, and it is estimated that 
such results in extension being limited by 15 degrees, and 
some additional limited flexion but not to a compensable 
degree.  There is no instability of the left knee joint, and 
the veteran's gait is normal.  

2.  The veteran's service-connected right knee chondromalacia 
of the patella is manifested by essentially full range of 
motion and no instability.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for left knee 
chondromalacia of the patella have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5260, 5261 (2000).

2.  The criteria for a compensable rating for right knee 
chondromalacia of the patella have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1990 to June 
1996.  His service medical records show that in July 1992 he 
sustained a twisting injury to the left knee.  In February 
1993, a medical board diagnosed him with recurrent 
subluxation of the left patella and arthralgia of the left 
knee secondary to the recurrent subluxation, and recommended 
he be placed on limited duty for eight months.  In February 
1995 he hyperextended his left knee, incurring a knee strain, 
and was thereafter treated for ongoing knee pain.  A physical 
evaluation board (PEB) examination in May 1996 revealed a 
positive patellar compression test, no evidence of effusion, 
range of motion from -5 degrees to 125 degrees bilaterally, 
no joint line tenderness or patellar apprehension, and normal 
tests (Lachman's, pivot shift, and McMurray's).  X-rays did 
not reveal any bony or soft tissue abnormality.  The 
diagnosis was bilateral retropatellar chondromalacia of the 
patella.  On a June 1996 physical examination for separation 
purposes, he was diagnosed with bilateral retropatellar 
chondromalacia of the patella, more severe on the left side 
than the right side, according to the PEB findings.  The 
veteran was separated from service in June 1996 with 
severance pay for his bilateral knee disability.  

In August 1996, the RO received the veteran's claim for 
service connection for bilateral retropatellar 
chondromalacia.  

On a November 1996 VA general medical examination, the 
veteran reported a history of knee problems, left greater 
than right.  On a musculoskeletal examination, there was pain 
in the left patellar region with flexion and extension.  
There was no effusion or loss of function noted.  There was 
no laxity or negative drawer sign.  The veteran could squat 
fully and arise, but with pain in the left knee.  He was 
neurologically intact.  The pertinent diagnosis was 
chondromalacia of the patella of the left knee.  

VA outpatient records in November 1996 show the veteran 
requested medication for knee pain.  He was given a refill on 
a prescription for Naprosyn.  Later in the month X-rays of 
the knees were taken, showing no fracture or dislocation.  

In a January 1997 statement, the veteran asserted he could 
not maintain a steady job because he could not keep up with 
the other employees and his knees could not handle the strain 
of him being on his feet the whole day.  

A February 1997 VA outpatient record indicates the veteran 
was seen with a complaint of left knee pain.  He denied any 
trauma.  He reported the pain arose at rest and at exertion.  
An examination of the left knee showed no signs of trauma.  
There was full range of motion of the knee joint.  There were 
positive dorsalis pedis and posterior tibial pulses.  The 
skin was slightly colder on the left foot.  The diagnosis was 
knee pain.  The veteran was advised to continue taking 
Naprosyn.  

In a March 1997 decision, the RO granted service connection 
for bilateral chondromalacia of the patella and assigned a 10 
percent rating for the left knee and a noncompensable rating 
for the right knee, effective from June 1996.  

A March 1997 VA outpatient record indicates the veteran was 
seen with a complaint of left knee pain.  An examination of 
the left knee revealed crepitation, tenderness, and 
limitation of motion.  There was no swelling.  The 
assessments were traumatic degenerative joint disease of the 
left knee and chondromalacia of the patella.  

In a March 1997 statement, the veteran expressed his 
disagreement with the RO's decision, noting that his right 
knee condition was almost as bad as his left knee condition 
and that he had knee pain daily.
 
VA outpatient records show that in April 1997 the veteran 
complained of left knee weakness, giving way, and persistent 
pain.  An examination of the left knee revealed a normal 
fluid level and full range of motion.  There were negative 
Drawer's, Lachman's, and McMurray's tests.  Muscle power was 
normal.  X-rays of the knee were normal.  There was negative 
patellar pressure.  The impression was recurrent synovitis of 
the left knee.  A subsequent magnetic resonance imaging (MRI) 
of the left knee was essentially unremarkable.  Records in 
July 1997 and December 1997 indicate assessments of traumatic 
degenerative joint disease of the left knee and 
chondromalacia of the patella (the veteran's knee was not 
examined at those times).  In September 1998, he was seen in 
a follow-up visit for his left knee.  He complained of knee 
pains and intolerance to prolonged standing, walking, and 
sitting.  The pertinent assessment was traumatic degenerative 
joint disease.  An examination in November 1998 showed the 
veteran had bilateral knee pain with crepitance.  In March 
1999, he was seen with a complaint of falling while going up 
steps and twisting his right foot.  X-rays showed he 
fractured his metatarsal.  There was no reference to either 
of his knees in connection with his foot injury.  

In December 1999, the Board remanded the case to the RO for 
additional development, to include obtaining records of 
medical treatment for the veteran's knees and a VA 
examination.

In a February 2000 statement, the veteran asserted, in 
response to the RO's request for medical information, that he 
was treated in December 1996 at Logan General Hospital after 
his knee gave way and he fell, sustaining a contusion of the 
left patella.  He stated he was off work for a week and then 
lost his job upon his return because he could not handle the 
"job criteria" due to knee limitations.  He stated he had 
been treated at the VA numerous times for swelling and pain 
of the knees.  He stated his most severe injury occurred in 
February or March of 1999 when his knee locked and gave way, 
which caused him to bind his right foot in a step and then to 
fall and break his right foot.  (The veteran did not respond 
to a subsequent request by the RO in February 2000 to furnish 
in a medical release more complete mailing addresses for 
Logan General Hospital and Dr. Scott, in order that the RO 
may obtain those records.)   

On a May 2000 VA examination, the veteran complained of 
constant pain in the left knee which increased when he 
ascended stairs, with squatting, or with prolonged sitting.  
He stated he was unable to run and that he had pain in cold 
damp weather.  He stated he had flare-ups of the left knee 
with minimal activity.  He stated his knee swelled so that he 
had to elevate the knee and use ice, at which point he had no 
functional capacity in that knee.  He stated he worked in a 
plastics shop (where he had worked for three days thus far) 
and his knee was swollen and painful at the end of the day.  
He stated he had been fired from four previous jobs because 
he was unable to do the job.  He reported his left knee 
occasionally gave way and he fell.  He complained of pain in 
the right knee when he ascended stairs or with prolonged 
sitting.  On examination, the veteran's gait was normal.  He 
was unable to squat.  Examination of the left knee revealed 
range of motion of -10 degrees of extension and 100 degrees 
of flexion.  With repeated use, the veteran lost an 
additional 10 degrees of motion.  It was estimated that with 
flare-ups he lost 20 degrees of motion.  There was pain with 
the terminal 10 degrees of flexion and extension.  There was 
clicking with flexion and extension.  There was effusion of 
that knee.  The ligaments were intact, and strength was 3/5.  
Examination of the right knee revealed normal range of motion 
(0 degrees of extension and 140 degrees of flexion).  The 
ligaments were intact, and strength was 4+/5.  X-rays of both 
knees were normal.  The impression was internal derangement 
of both knees.  

II.  Analysis

The veteran claims that ratings in excess of 10 percent and 0 
percent are warranted for his service-connected disabilities 
of the left knee and right knee, respectively.  The claims 
file shows that through correspondence and discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case, the RO has notified him of the 
evidence needed to substantiate his claims.  Additionally, 
the RO has obtained VA treatment records (as requested by the 
veteran), afforded the veteran the opportunity for a personal 
hearing (for which he failed to appear), and provided him 
with a comprehensive VA examination.  In February 2000, the 
RO requested the veteran furnish additional information 
concerning the knee treatment he reportedly received from 
Logan General Hospital and Dr. Scott; however, he did not 
thereafter respond.  It is noted that the duty to assist the 
veteran in the development of a claim is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. 
Derwinski, 1 Vet. App. 406 (1991).  Accordingly, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran claims that higher ratings are warranted for his 
service-connected knee disabilities.  Currently, his left 
knee chondromalacia of the patella and right knee 
chondromalacia of the patella are rated 10 percent and 0 
percent, respectively, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under that code, impairment of a knee involving 
slight recurrent subluxation or lateral instability is 
evaluated as 10 percent disabling.  Impairment of a knee 
involving moderate recurrent subluxation or lateral 
instability is evaluated as 20 percent disabling.  Impairment 
of a knee involving severe recurrent subluxation or lateral 
instability is evaluated as 30 percent disabling.  When the 
requirements for a compensable rating under a diagnostic code 
are not shown, a 0 percent rating is assigned. 38 C.F.R. § 
4.31.

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

A.  Left Knee Chondromalacia of the Patella

The veteran claims a variety of left knee symptoms, to 
include constant pain which increased on use, swelling, and 
occasional giving way.  Prior to discharge from service, he 
was diagnosed with retropatellar chondromalacia of the 
patella, more severe on the left side than the right side.  
Post-service medical records show that on a VA compensation 
examination in 1996 there was pain in the left patellar 
region with flexion and extension and no evidence of laxity.  
The diagnosis was chondromalacia of the patella of the left 
knee.  Thereafter, the veteran, complaining of left knee pain 
at rest and exertion, was treated at the VA on an outpatient 
basis.  There was full range of motion of the knee in 
February 1997.  He had crepitation, tenderness, and 
limitation of motion of the left knee in March 1997.  In 
April 1997, there was full range of motion of the left knee, 
and testing for ligamental laxity was negative.  X-rays and 
an MRI of the left knee in April 1997 were normal.  In 1998, 
he was followed-up by the VA for knee pain and intolerance to 
prolonged standing, walking, and sitting.  Although the 
veteran claimed he fell and broke his right foot in March 
1999 due to his knee giving way, there is no objective 
evidence to validate that claim.  

On a May 2000 VA compensation examination, the veteran could 
not squat.  His left knee range of motion was limited, with -
10 degrees of extension and 100 degrees of flexion.  The 
examiner indicated there was an additional 10 degrees loss of 
motion on repeated use (it was not specified if such loss was 
of extension, of flexion, or of a combination of both flexion 
and extension); that it was estimated there would be an 
additional 20 degrees loss of motion on flare-ups (again it 
was not specified if such loss would be of extension, of 
flexion, or of a combination of both flexion and extension); 
and that there was pain on the terminal 10 degrees of flexion 
and extension.  Knee effusion was noted, and strength was 
decreased.  Also, the veteran's gait was normal, there was no 
laxity of ligaments, and X-rays were normal.  The impression 
was internal derangement of both knees.  

After considering all the evidence, the Board finds that a 
higher rating of 20 percent is warranted for the veteran's 
service-connected left knee chondromalacia of the patella.  
Since service connection was established in June 1996, most 
of the medical reports indicate only that the veteran had 
pain on motion or limitation of motion of his left knee, 
without furnishing precise degrees of limited motion as would 
be required to rate the left knee under Codes 5260 and 5261.  
The May 2000 VA examination indicates that the veteran's left 
knee chondromalacia of the patella is manifested by limited 
range of motion (-10 degrees of extension and 100 degrees of 
flexion).  According to the examiner, left knee range of 
motion is further reduced by pain, including during use and 
flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The information provided by the 
examiner does not include exact degrees of additional 
limitation of extension versus limitation of flexion due to 
pain, including pain on use and during flare-ups.  However, 
from the medical information provided, the Board estimates 
that pain results in extension being limited by 15 degrees, 
warranting a 20 percent rating under Code 5261.  There is no 
indication that additional limitation of flexion due to pain 
would meet the requirements for a compensable rating under 
Code 5260.

It is also noted that the medical evidence does not 
demonstrate instability of the left knee joint as required 
for a compensable rating under Code 5257.  See 38 C.F.R. 
§ 4.31.  There is no X-ray evidence of arthritis of the left 
knee for evaluation under Codes 5003 and 5010.  Thus, 
separate ratings for arthritis with limitation of motion of a 
knee (Codes 5003-5010) and for instability of a knee (Code 
5257) are not warranted.  VAOPGCPREC 9-98 and 23-97.  

In sum, the Board grants a higher initial rating of 20 
percent for the veteran's service-connected left knee 
chondromalacia of the patella.  Moreover, the Board finds 
that the left knee has been 20 percent disabling since the 
effective date of service connection in June 1996, and 
"staged ratings" (different percentage ratings for different 
periods of time, since the effective date of service 
connection, based on the facts found) are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
applied the benefit-of-the-doubt rule in making its decision.  
38 U.S.C.A. § 5107(b).  

B.  Right Knee Chondromalacia of the Patella

The veteran claims pain in the right knee when he ascends 
stairs or with prolonged sitting.  Prior to discharge from 
service, he was diagnosed with retropatellar chondromalacia 
of the patella.  Post-service medical records show that on a 
VA compensation examination in 1996 there was no evidence of 
effusion, laxity, or loss of function of the knee.  In 
November 1998, he was examined at the VA and right knee pain 
with crepitance was noted.  Nevertheless, most of the VA 
outpatient records pertain to left, and not right, knee 
disability.  On a 2000 VA compensation examination, the right 
knee had full range of motion, ligaments were intact, 
strength was 4+/5, and X-rays were normal.  The diagnosis was 
internal derangement of the knee.  The medical evidence shows 
that there is no instability of the right knee for a 
compensable rating under Code 5257, and that there is no 
limitation of motion of the knee to the extent required for a 
compensable rating under Codes 5260 or 5261.  Furthermore, 
there is no X-ray evidence of arthritis of the right knee, 
for evaluation under Codes 5003 and 5010.  It is also noted 
that there is no evidence of right knee limitation of motion 
due to pain (as was noted in regard to the left knee) to the 
extent required for a higher rating under Codes 5260 or 5261.  
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Considering all the evidence, the Board finds that no more 
than a 0 percent rating is warranted for the veteran's 
service-connected right knee chondromalacia of the patella.  
The evidence does not show that he meets the criteria for a 
10 percent rating under any of the applicable codes.  
Moreover, the evidence shows the condition has remained 
noncompensable at all times since the effective date of 
service connection in June 1996.  Fenderson, supra.  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for right knee chondromalacia of the 
patella, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating of 20 percent for left knee chondromalacia of 
the patella is granted.  

A compensable rating for right knee chondromalacia of the 
patella is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

